Citation Nr: 0027499	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for an acquired psychiatric disorder, a 
heart disorder, asthma, and a dental disorder.  In October 
1999, the Board remanded the case to provide the veteran with 
a videoconference hearing before a Member of the Board, as he 
had requested.  A videoconference hearing was scheduled, and 
the veteran did not report for the hearing.  The case has 
been returned to the Board for consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for a psychiatric disorder.

2.  The veteran received mental health treatment during 
service, for symptoms of anxiety, depression, and sleep 
disturbance.

3.  The veteran has continued in treatment after service for 
ongoing psychiatric symptoms, diagnosed as major depressive 
disorder.

4.  The veteran has not submitted competent evidence of a 
nexus between any disease or injury in service and any 
current heart disorder.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, major depressive 
disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).

2.  The claim for service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder

The veteran contends that he has a psychiatric disorder that 
began during service.  He has asked that his claim for 
service connection for a psychiatric disorder include a claim 
for service connection for PTSD.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).
In the case of certain chronic diseases, including psychoses, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

PTSD is a psychiatric disorder that arises from exposure to a 
psychologically traumatic event, or stressor.  For purposes 
of service connection, it is recognized that PTSD symptoms 
may first become manifest many years after exposure to 
stressors during service.  Service connection for PTSD 
requires medical evidence diagnosing PTSD, credible 
supporting evidence that a claimed stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  For purposes of 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true, and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The evidence in the veteran's claim file includes a medical 
diagnosis of a current psychiatric disorder, lay and medical 
evidence of mental health treatment during service, and a 
medical opinion that the veteran's psychiatric disorder began 
during his service.  The Board finds that the evidence is 
sufficient to create a well grounded claim for service 
connection of a psychiatric disorder.  When a veteran has 
presented a well grounded claim, VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that the facts 
relevant to the veteran's claim for service connection for a 
psychiatric disorder have been properly developed, such that 
VA has satisfied its statutory obligation to assist the 
veteran in the development of that claim.

A treatment summary, translated from German, reflects that 
the veteran received inpatient treatment in May 1990 in a 
hospital in Germany.  The veteran was admitted for severe 
cardiac pain, associated with a feeling of anxiety.  The 
veteran's service medical records reflected that he was seen 
in January 1991 for an episode of shaking and shortness of 
breath, followed by a feeling of anxiety.  The veteran 
reported a history of shortness of breath and heart 
palpitations.  He reported that he had not slept in two or 
three nights.  The examiner's assessment was paroxysmal 
atrial tachycardia.  The examiner prescribed a sedative.

In a medical history completed in March 1996, the veteran 
reported that he had frequent headaches and frequent trouble 
sleeping.  He attributed his headaches and trouble sleeping 
to stress, connected to his work and to the breakdown of his 
marriage.  He reported that he had been hospitalized for 
stress.  The report of the examination of the veteran in 
April 1996, for separation from service, noted that the 
veteran had headaches and loss of sleep due to stress from 
work and from his marriage.

In September 1996, the chief of the psychology service at a 
service medical facility wrote that the veteran had received 
mental health treatment at that facility in May and June 
1994, and again in January and February 1996.  The 
psychologist reported that the veteran had been seen for 
stress related to his marriage.  The psychologist noted that 
the veteran had had symptoms of anxiety, tension, sleep 
disturbance, and appetite and weight fluctuations, and that 
some of those symptoms were still present.  The psychologist 
provided a diagnosis of adjustment disorder with mixed 
anxiety and depressed mood.  The psychologist wrote, "By 
definition, such disorders generally remit as the stressors 
are resolved."

In October 1996, the officer who commanded the unit in which 
the veteran had served from February 1996 to June 1996 wrote 
that, during that period, the veteran had had "several 
issues in his life which caused him tremendous stress both on 
and off duty."  The officer noted that the veteran had 
attended mental health counseling, and that the veteran had 
performed his duties well despite his personal issues.

On VA examination in August 1997, the veteran reported that, 
a few weeks earlier, a psychiatrist whom he had seen, Dr. 
Lopez, had diagnosed him as having depression.  He reported 
that another physician had prescribed sleeping pills for him 
in 1995, while he was having a marital conflict.  The veteran 
reported that his divorce had become final in June 1996.  He 
reported that his three sons lived with his ex-wife, in 
Germany, and that he could not see them.  He reported that 
currently he had trouble sleeping, and he had headaches.  He 
reported that he had begun to have emotional problems during 
service, in 1994, when he was stationed in Korea, away from 
his family, for a year.  He reported that he had problems 
with mood and concentration beginning at that time.  He 
reported that he had continued to be depressed since 1995.  
He reported a history of suicidal thoughts, and he reported 
that he sometimes heard voices.  The examining psychiatrist 
noted that the veteran had a constricted affect and 
diminished insight.  The examiner's diagnosis was: "Major 
depression, severe, with psychosis."

In a November 1998 hearing at the RO, the veteran reported 
that his psychological problems had begun approximately in 
1991.  He reported that he had experienced stress due to 
marital problems, but that his nervous problems had 
continued, even after his marriage had ended.  He reported 
that during service he was given medication to help him 
sleep.  He reported that he was under great stress trying to 
handle his personal problems and perform his duties, and that 
he chose to take early retirement because he felt that he 
could no longer handle the stress.  He reported that after 
service he had sought psychiatric treatment from Dr. Lopez, 
and that he had continued in treatment, with medication, and 
psychotherapy two times per month.

In May 1999, private psychiatrist Fernando Lopez, M.D., wrote 
that the veteran had been under treatment with his 
organization since July 1997.  Dr. Lopez reported that the 
diagnosis of the veteran's condition was major depressive 
disorder, recurrent, severe, without psychotic features.  Dr. 
Lopez wrote that the veteran's medical records and history 
suggested that the veteran had been suffering from his 
current psychiatric disorder "at least since his tour of 
duty in Korea in 1994."

Although the veteran has claimed service connection for PTSD, 
he has not been diagnosed with PTSD.  The veteran did receive 
mental health treatment during service.  The practitioners 
who saw the veteran during his service concluded that his 
symptoms were related to his circumstances, particularly 
problems with his marriage.  The veteran continued in mental 
health treatment after service, and professionals who have 
seen him have concluded that he has a chronic psychiatric 
disorder, generally described as a major depressive disorder.  
Dr. Lopez stated the opinion that the veteran's depressive 
disorder had begun during his service.  The Board finds that 
the evidence tends to show that the veteran has had a 
continuous psychiatric disorder, diagnosed as major 
depression, with fairly consistent manifestations beginning 
during service, and continuing after service.  As the record 
supports a finding that the veteran's current psychiatric 
disorder began during service, the Board grants the veteran's 
claim for service-connection for an acquired psychiatric 
disability.

Heart Disorder

The veteran is seeking service connection for a heart 
disorder.  He contends that he has a chronic heart disorder 
that began during service.  In service medical treatment 
notes from February 1979, it was noted that a chest x-ray 
raised a question of borderline cardiomegaly.  In February 
1987, the veteran reported chest pain with a productive 
cough.  The examiner's assessment was bronchitis.  In July 
1989, he was seen for chest pain radiating down his left arm.  
He reported that he had been doing a greater number of push-
ups.  He indicated that the pain had continued in his left 
shoulder area.  The examiner's assessment was shoulder muscle 
strain.

In May 1990, the veteran was admitted to a private hospital 
in Germany.  He reported that he had experienced cardiac pain 
since October 1989, and that he had come to the hospital that 
day because the pain was very severe.  He reported that the 
pain was associated with a feeling of anxiety, but no nausea, 
dyspnea, or sweating.  The veteran underwent testing.  
Electrocardiogram (ECG) results were indifferent, stress ECG 
was normal, and ultrasound cardiogram was normal.  A CT scan 
of the chest revealed localized pulmonary emphysema.  A 
teleroentgenogram of the heart revealed reticular 
interstitial change, and polycyclic densification of the 
hili, with a question of sarcoidosis.  The hospital summary 
listed a diagnosis of pain in the left thoracic region of 
indefinite cause, with a question of a functional problem, 
and noting localized pulmonary emphysema.  Service medical 
treatment notes following the private hospitalization 
indicated that myocardial infarction had been ruled out, and 
that a work-up to rule out sarcoidosis was progressing.  The 
veteran was asymptomatic.  On further follow-up, it was 
reported that a CT scan was negative for sarcoidosis.

Service medical records reflect that the veteran was seen in 
January 1991 for an episode of shaking and shortness of 
breath, followed by anxiety.  The veteran reported a history 
of tachycardia with chest tightness, shortness of breath, and 
palpitations.  The examiner's assessment was paroxysmal 
atrial tachycardia.

In November 1994, the veteran reported chest pains with 
coughing.  An ECG performed in November 1994 revealed a 
normal sinus rhythm, with an increased rest stress ratio in 
V1.  The ECG report stated, "Consider early transition or 
posterior infarct."  Another copy of the same ECG report, 
included with the veteran's service medical records, contains 
handwritten notations, indicating that there was no evidence 
of ischemia.

In a March 1996 medical history, the veteran reported his May 
1990 hospitalization for chest pain, and indicated that there 
had been a question of a small myocardial infarction.  The 
report of the veteran's March 1996 separation examination 
noted a question of a small myocardial infarction in May 
1990.

On VA examination in August 1997, the veteran reported the 
hospitalization during service for a heart problem.  The 
examiner indicated that the veteran was somewhat vague about 
that treatment, but that the veteran stated that he was told 
that he had an irregular heartbeat.  The veteran reported 
that he was not on medication for his heart.  He reported 
that he had episodes of shortness of breath and palpitation 
if he became emotionally upset.  He also reported occasional 
left upper chest discomfort, radiating into his left arm, 
often associated with becoming emotionally upset.  The 
examiner noted a regular heart rhythm, with no murmurs.  An 
ECG revealed an occasional premature ventricular contraction 
(PVC), but was otherwise normal.  Chest x-ray was normal.  
The examiner's diagnoses included palpitations and vague 
chest discomfort of uncertain etiology, and bronchial asthma.  
The examiner commented:

Patient's palpitations and vague chest 
discomfort are of uncertain or indefinite 
etiology although he does have an 
occasional PVC.  In the opinion of this 
examiner, this does not adequately 
explain the patient's symptoms.  It is 
noted that he does have significant 
anxiety and this is likely related to the 
problems he has with that.

In a November 1998 hearing at the RO, the veteran reported 
that he went to the German hospital during service when he 
suddenly developed a racing heart beat, with tingling and 
numbness in his left arm.  He reported that he underwent a 
lot of tests, and that he was told that he had had a mild 
heart attack.  He reported that he was put on medication for 
two months after the hospitalization.  He reported that he 
was seen again for the same problem in Korea, in 1993, and 
that he underwent testing.  He stated that he was told that 
his symptoms were related to stress.  The veteran reported 
that he continued to have episodes of shaking, sweating, 
chest pain, and numbness and tingling in his left arm.  He 
reported that his psychiatrist instructed him to try to calm 
himself and control his breathing in order to help alleviate 
the episodes.  He reported that the episodes occurred 
approximately every two to three months.  He reported that 
the episodes usually occurred when he was under emotional 
stress.  He reported that he was not on medication for a 
heart condition, but that he was on medication for 
depression.

It is somewhat unclear as to whether there is a medical 
diagnosis of a current heart disability.  The 1997 VA medical 
examination revealed an occasional PVC, which the examiner 
found to be inadequate to explain the veteran's symptoms of 
palpitations and chest pain.  The veteran received medical 
treatment during service for chest pain, with mixed findings.  
The Board notes that the physicians who have seen the veteran 
have not found that the veteran has a current heart disorder 
that is related to the symptoms that he experienced during 
service.  In the absence of medical evidence of a nexus 
between events during service and any current heart disorder, 
the Board finds that the veteran's claim for service 
connection for a heart disorder does not meet the criteria 
set out by the Court for a well-grounded claim.  See Caluza, 
supra, at 506.  Therefore, the Board denies that claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as major depressive disorder, is granted.

A well grounded claim for service connection for a heart 
disorder not having been submitted, the claim is denied.


REMAND

Asthma

The veteran contends that he has asthma that began during 
service.  The veteran's service medical records show 
treatment on many occasions during service for respiratory 
complaints.  The conditions treated were variously diagnosed 
as upper respiratory infection, pharyngitis, and bronchitis 
(on one occasion, with bronchial spasm).  On VA examination 
in August 1997, the veteran reported that he had been treated 
during service for asthma.  The VA examiner provided 
diagnoses of asthma and allergic rhinitis.

While medical findings show diagnoses of respiratory 
disorders both during and after service, the various 
diagnoses leave questions regarding the relationship, if any, 
between the conditions present during service and current 
disorders.  There is no indication in the August 1997 
examination report that the examiner had the opportunity to 
review the veteran's service medical records and claims file.  
In order to obtain a competent explanation as to whether the 
veteran's current respiratory disorders may reasonably be 
considered continuations of those treated in service, the 
Board will remand this issue for a new VA examination, with 
review of the records, and an opinion as to whether a nexus 
is likely.

Dental Disorder

The veteran is seeking service connection for a dental 
disorder.  When he was examined in April 1996, in preparation 
for separation from service, he reported that he had dental 
problems, including noise from his jaw bone.  After service, 
in 1997, a VA dentist found that the veteran had internal 
derangement of his right temporomandibular joint.  The Board 
notes that some of the VA regulations pertaining to service 
connection for dental disorders were changed in 1999, after 
the veteran filed his claim.  See Service Connection of 
Dental Conditions for Treatment Purposes, 64 Fed. Reg. 30,392 
(1999) (codified at 38 C.F.R. §§ 3.381, 3.382, 4.149).  The 
RO has not indicated that it has considered the revised 
regulations in addressing the veteran's claim for service 
connection for a dental disorder.  In addition, the Board 
notes that, in a December 1999 Supplemental Statement of the 
Case, the RO erroneously phrased the issue as whether new and 
material evidence had been submitted to reopen a previous 
finally denied claim for service connection for a dental 
disorder.  The veteran perfected an appeal from the RO's 
March 1998 denial of his initial claim for service connection 
for a dental disorder.  There is no previous denial that has 
become final, and the veteran's appeal should be addressed on 
its merits.  Therefore, before considering the veteran's 
claim regarding a dental disorder, the Board will remand the 
issue for the RO to adjudicate the claim on its merits, and 
under the revised regulations.

The Board hereby notifies the veteran that he has the right 
to submit additional evidence and arguments on the matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO will schedule the veteran for 
a VA medical examination to clarify the 
diagnoses and etiology of any current 
respiratory disorders.  The examining 
physician must review the veteran's 
claims file and a copy of these remand 
instructions prior to the examination.  
The examiner should provide diagnoses for 
any current respiratory disorders.  In 
light of the veteran's service medical 
records, for each current disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the current disorder began during 
the veteran's service.  The examiner 
should explain the reasons for his or her 
conclusions.

2.  The RO should readjudicate the 
veteran's claim for service connection 
for a dental disorder, to include a 
disorder of the right temporomandibular 
joint, with consideration of the revised 
regulations regarding service connection 
of dental conditions, that were published 
at 64 Fed. Reg. 30,392 (1999) (codified 
at 38 C.F.R. §§ 3.381, 3.382, 4.149), and 
that became effective in June 1999.  
There is no previous final denial with 
regard to that claim, and the RO must 
adjudicate the claim on its merits.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

